DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 9/18/2020.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bigott (US 7,578,305) (cited by Applicant) in view of Weaver et al. (US 2006/0237050 A1).
Re claim 1, Bigott discloses a continuous motion style washing machine (abstract, col. 5 lines 10-12) comprising:
(a) a wash tank (ref. 102) for selectively holding a volume of washing fluid; 
(b) a pump (refs. 104, 106) having an inlet and an outlet, said pump being in fluid communication with the volume of washing fluid (col. 6 lines 21-25); 
(c) a discharge manifold (refs. 147, 148) coupled to said wash tank and said outlet of said pump such that washing fluid flowing from said outlet of said pump flows into an interior area of said discharge manifold prior to flowing into said wash tank (see fig. 1); and 
Bigott does not teach (d) a purging system, the purging system comprising: (i) a plurality of purging ports, each purging port being configured to direct purging fluid into a concealed area of the washing machine, and (ii) a selector valve in selective fluid communication with each purging port so as to accommodate one or more firing sequences of purging fluid through one or more of said purging ports for directing debris out said concealed area of the washing machine.
However, Weaver discloses it is old and well-known in the washing machine pump art (abstract) to provide a purging system (refs. 185, 155, see fig. 2) comprising a plurality of purging ports (ref .155b) each purging port being configured to direct purging fluid into a concealed area of the washing machine (see fig. 2 pump collection chamber/sump/fine filter), and (ii) a selector valve (ref. 180) in selective fluid communication with each purging port.  Regarding “so as to accommodate one or more firing sequences of purging fluid through one or more of said purging ports for directing debris out said concealed area of the washing machine”, this is a statement of intended use (see MPEP 2114) and further Bigott teaches at least two pumps such that there is no patentable significance in the mere duplication of the purging ports for each pump, each operated independently to provide targeted and sufficiently pressurized pump self-cleaning.  See MPEP 2144.04(VI)(B) Duplication of Parts.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the washing machine of Bigott to further include a purging system with a plurality of purging ports and a selector valve, as suggested by Weaver, in order to automatically remove blocks and debris from the pump inlet.
Re claims 2-5, Weaver further discloses wherein at least one purging port of said plurality of purging ports is configured to direct said purging fluid out of the concealed area of the washing machine and towards said wash tank (see fig. 2 plurality of purging ports 155, including some directing fluid upward outward from direction of pump filter; see also MPEP 2144.04(VI)(C) Rearrangement of Parts.  It being obvious to provide turbulent flows directing debris away from the pump inlet).  Re claim 3, Regarding “wherein at least one purging port of said plurality of purging ports is configured to direct said purging fluid out of the concealed area of the washing machine and towards said discharge manifold”, as discussed above, the mere rearrangement of the purging ports to agitate and direct debris from sedimentation is prima facie obvious, including directing purging fluid back into the wash tank.  See MPEP 2144.04(VI)(C).  Re  claim 4, wherein at least one purging port of said plurality of purging ports is configured to direct purging fluid into the interior volume of the pump so as to direct debris out of the concealed area (see fig. 2 at least some of purging ports 155 directing purging fluid through fine sieve into pump 118).  Re claim 5, wherein said concealed area comprises the interior volume of said pump (see fig. 2 purging ports directing purging fluid into pump 118).  
Re claim 6, Weaver further discloses wherein said selector valve is moveable between multiple output configurations (¶ [0027] multi-position flow control valve 180; Examiner notes Bigott teaches at least two pumps and it thus being obvious flow control valve may be selective between multiple purging systems.  See MPEP 2144.04(VI)(B) Duplication of Parts.
Re claims 7-8, Regarding “wherein said purging system comprises a selector dial to assist a user in moving the selector valve between configurations”, Weaver further discloses automatic control of the multi-position flow control valve (¶ [0027]) by controller (ref. 125), and the selection of commonly available “selector dials” in appliance interfaces, for selection of the multi-position flow control valve to purging (plurality of purging systems), upper spray and/or lower spray, is prima facie obvious to one of ordinary skill in the art of appliance interface design (see MPEP 2144.04 Art Recognized Suitability for an Intended Purpose); wherein the selector valve is configured by a computer- controlled actuator (¶ [0027] dishwasher flow controller 125).
Re claims 12-16 and 18, Independent claim 12 is drawn to a method of cleaning an interior area of a concealed area of a continuous motion style washing machine as claimed in claim 1.  Weaver further discloses a method of cleaning an interior of a washing machine (abstract, see fig. 2).  Re claim 13, Regarding "sequentially moving the selector valve from a first configuration to a last configuration and then back to the first configuration so as to complete one of said one or more firing sequences”, as discussed in the rejection to claim 1 above, Bigott discloses plural pumps and therefore the duplication of purging ports for each pump from a common selector valve being prima facie obvious, for purposes of targeted purging/self-cleaning and enhancing the pressure/volume for each purging cycle.  The firing sequence is further obvious in the example of two purging systems for each pump, in that alternating satisfies the limitation as claimed.  Re claims 14, regarding “moving the selector valve from the last  configure to the first configuration”, as discussed above, alternating two purging systems satisfies the limitation.  Re claim 15, regarding “moving the selector valve through one or more intermediate configurations”, the inclusion of simultaneous purging or configurations of spraying with and/or alternately with the upper spray arms and lower spray arms (see fig. 2 ref. 180 having other outlets) is prima facie obvious to provide additional dish washing and self-cleaning functionality.  Re claim 16, regarding “wherein one of said one or more firing sequences comprises one or more non-sequential steps of flowing said purging fluid through one or more of said purging ports”, Examiner notes that outside the context of claiming a corresponding “sequential steps”, non-sequential is fully satisfied by any single operation of the purging system or simply an on-demand washing machine self-clean operation.  Re claim 18, regarding “wherein the duration of each step of flowing said purging fluid through one or more of said purging ports in a firing sequence is approximately five (5) seconds”, the mere optimization of range for purging/self-cleaning is an obvious engineering expedient to one of ordinary skill in the art, depending on the balance between time consumed, degree of purging/self-cleaning and frequency.  Moreover, it being generally understood that pulse/burst cleaning is effective for dislodging clogged debris.
Re claims 10-11 and 19, Regarding “wherein said purging fluid is tap water and/or wash tank fluid”, Weaver further discloses wash water (abstract; it being generally expected that wash water originated from the tap; Moreover, these limitations are statement of intended use, depending on the source of water. See MPEP 2114).
Re claim 20, Regarding “wherein the purging fluid is flowed through said one or more purging ports at a rate of at least ten gallons per minute and at a pressure of at least fifty pounds per square inch”, the simple optimization of purging flow rate and pressure for purposes of sufficient purging/self-cleaning is prima facie obvious to one of ordinary skill in the art, depending on the amount of debris and frequency of purging.  See MPEP 2144.05(II) Optimization of a Result-Effective Variable.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach, suggest or motivate wherein said step of flowing a purging fluid through one or more purging ports of a plurality of purging ports into one or more concealed areas of the washing machine is conducted once while the pump is idle and again while the pump is pumping washing fluid, in the context of claim 17

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US7001506  note purging system for filter and pump self-cleaning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711